                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

SHERITHA HARRIS,                           *

      Plaintiff,                           *

vs.                                        *
                                                       CASE NO. 4:19-CV-183 (CDL)
HARVEST ASSOCIATES, INC.,                  *

      Defendant.                           *


                                       O R D E R

      Plaintiff discovered that Defendant reported two debts on

her   credit     report.         Plaintiff      sent    a    letter   to    Defendant

disputing the debts.             She claims that Defendant violated the

Fair Debt Collection Practices Act when it responded to her

dispute     letter    on   May   24,    2018.      Plaintiff     brought     a   prior

action against Defendant based on the alleged violations, but

the Court dismissed that action for failure to prosecute and

failure     to   comply    with    the    Court’s       order   after      Plaintiff,

despite     many     opportunities,        failed       to    serve   her     amended

complaint on Defendant and did not show good cause for her failure

to do so.    Order of Dismissal, ECF No. 19 in 4:18-cv-133.

      Plaintiff filed this action on October 28, 2019, asserting

the same Fair Debt Collection Practices Act claims that she

raised in the dismissed action based on Defendant’s May 24, 2018

response to her dispute letter.                Defendant moved to dismiss this
action as barred by the Fair Debt Collection Practices Act’s

one-year     statute     of    limitations:          “An   action    to    enforce    any

liability created by [the Fair Debt Collection Practices Act]

may be brought in any appropriate United States district court

without regard to the amount in controversy, or in any other

court of competent jurisdiction, within one year from the date

on which the violation occurs.”                   15 U.S.C. § 1692k(d) (emphasis

added).      The motion to dismiss (ECF No. 7) is granted.

        Plaintiff does not dispute that she filed this action more

than one year after the alleged violation occurred on May 24,

2018.        She    argues,        however,   that     the     one-year     statute    of

limitations        should     be    deemed    tolled       under    the    doctrine    of

equitable tolling.            But equitable tolling is only “appropriate

when     a    movant        untimely     files        because      of     extraordinary

circumstances that are both beyond [her] control and unavoidable

even with diligence.” Stamper v. Duval Cty. Sch. Bd., 863 F.3d

1336, 1342 (11th Cir. 2017) (alteration in original) (quoting

Sandvik v. United States, 177 F.3d 1269, 1271 (11th Cir. 1999)).

Plaintiff, who has the burden to prove that equitable tolling

applies, did not establish any extraordinary circumstances that

were beyond her control and unavoidable even with diligence.

Rather,      the    circumstances        were       entirely    within     Plaintiff’s

control.           If   Plaintiff       had       simply   acted    with     reasonable

diligence and served Defendant with the amended complaint in the


                                              2
prior    action—either   on   her   own    as   the   rules   require   or   in

response to one of the Court’s several orders to do so—that

action would not have been dismissed and she would have been

able to pursue her claims against Defendant in that action.

Equitable estoppel does not apply, and this action is dismissed

because it was filed too late.

        IT IS SO ORDERED, this 9th day of April, 2020.

                                          s/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                     3
